In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 16-3649
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

GUADALUPE I. MEJIA, JR.,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Central District of Illinois.
            No. 15-cr-40068-001 — Sara Darrow, Judge.
                     ____________________

      ARGUED MARCH 1, 2017 — DECIDED JUNE 13, 2017
                     ____________________

   Before POSNER, SYKES, and HAMILTON, Circuit Judges.
    HAMILTON, Circuit Judge. The issue in this appeal is
whether the district court had a sufficient basis for imposing
an above-guideline sentence on appellant Guadalupe
Mejia, Jr., who pled guilty to being a felon in possession of a
firearm in violation of 18 U.S.C. § 922(g)(1). The evidence and
argument at Mejia’s sentencing hearing focused on a bar fight
in which Mejia pulled a knife and either Mejia or another man
2                                                  No. 16-3649

pulled a gun and fired shots that struck a building and a ve-
hicle.
    The conflicting factual accounts of the bar fight convinced
the district judge to reject the probation officer’s recommen-
dation to increase Mejia’s guideline offense level by four lev-
els on the theory that he had “used or possessed” a gun “in
connection with another felony offense” or else had “pos-
sessed or transferred” the weapon with “knowledge, intent,
or reason to believe that it would be used or possessed in con-
nection with another felony offense.” See U.S.S.G.
§ 2K2.1(b)(6)(B). From the facts about the bar fight that could
be found with confidence, however, as well as Mejia’s lengthy
criminal history, the district judge concluded that no matter
who fired the shots at the bar, an above-guideline sentence
was appropriate. We affirm.
I. Factual and Procedural Background
    Mejia pled guilty without a plea agreement. During the
plea colloquy he did not admit any factual allegations beyond
the essential elements of the § 922(g)(1) charge, so he admitted
nothing about the bar fight. Afterward, he also declined to
discuss the offense with the probation officer. Without the de-
fendant’s version of the offense, the probation officer used po-
lice reports to put together an account of the bar fight that
blamed Mejia for firing the shots.
   At the center of the fight was a confrontation between
Mejia and a man named Winters, apparently over a woman
whom Winters viewed as his girlfriend. It is not clear who
threw the first punch, but Winters and Mejia started fighting.
Mejia pulled a switchblade knife. Then two other men entered
the fray, one on each side. Winters got help from a man
No. 16-3649                                                     3

named Tarkington, and Mejia called for help from fellow
gang member McClain. After McClain arrived, several gun-
shots were fired. Some struck Tarkington’s truck and the
building where the bar was located.
    The combatants separated. Mejia took the gun and hid it.
When police questioned him the next day, he led them to the
gun. Mejia told the police that he was not the shooter. He has
maintained that position throughout this federal prosecution
for being a felon in possession of the firearm.
    At sentencing, the principal factual dispute was whether
Mejia had fired the shots and thus whether his offense level
should have been raised by four levels under § 2K2.1(b)(6)(B)
for using or possessing the gun in connection with another
felony or for possessing or transferring the gun to Mejia with
knowledge, intent, or reason to believe it would be used or
possessed in connection with another felony. Mejia did not
testify or present evidence in his sentencing hearing, but he
challenged the government’s effort to prove the enhancement
should apply.
    We need not recount all the details of the conflicting ac-
counts of the bar fight from Winters, Tarkington, police offic-
ers, and Mejia’s post-arrest statement. Suffice it to say the con-
flicts among those accounts made it impossible for the court
to determine who fired the shots and thus whether Mejia han-
dled the gun “in connection with another felony offense,” as
necessary to apply the upward adjustment under
§ 2K2.1(b)(6)(B). Without the adjustment, Mejia’s offense level
was 17 and his criminal history category was VI, for a guide-
line range of 51 to 63 months in prison. The judge imposed a
sentence of 93 months.
4                                                  No. 16-3649

     The judge stressed that no matter who started their fight,
“the initial contact between the defendant and Mr. Winters
was forceful.” And though the judge said she did not “really
know what happened,” she continued that it was clear “there
was a fight and there was a knife involved, a knife possessed
by the defendant.” Still, the judge added, the aftermath “gets
a little foggy.” The evidence did prove, the judge said, that
Mejia had been “in the thick of it” and summoned McClain to
the bar.
    The judge explained that the guideline range is just one of
the factors in 18 U.S.C. § 3553(a) and that it was in this case
“slightly inadequate to address the seriousness of the of-
fense.” The events at the bar, the court said, were “incredibly
troubling.” “You were there,” the judge told Mejia, and “you
ultimately possessed” the gun used in the shooting after “you
called the individual to come there, and he presumably
brought” the gun unless “you already had it.”
    Mejia’s behavior, the judge continued, demonstrated that
his “only intention was to cause harm.” Whether or not Win-
ters provoked him, the judge told Mejia, using a knife and
“calling in reinforcements who bring a gun” was inexcusable.
The judge emphasized that the “gun was used on that date to
shoot at two individuals.” The evidence was inconclusive that
Mejia fired the shots, the judge said, but it was enough to find
that he committed an aggravated assault with the knife.
Moreover, the judge added, it was worrisome that Mejia had
invoked his gang because, “when groups are involved in vio-
lent activity, the harm is usually greater.”
    The court went on to discuss Mejia’s inability to control
his impulsivity and anger, as shown by a “basically unbreak-
able trend” of crimes from age twelve through this incident,
No. 16-3649                                                   5

when Mejia was twenty-six. Mejia’s criminal history category
was VI, the highest of the guideline categories, and the court
concluded that Category VI understated the likelihood of re-
cidivism.
II. Analysis
    On appeal Mejia argues that the district court violated his
right to due process by relying on “speculation and un-
founded allegations” in imposing sentence, emphasizing the
judge’s comment that she did not “really know what hap-
pened.” A convicted defendant has a due process right to be
sentenced on the basis of accurate information. United States
v. Tucker, 404 U.S. 443, 447 (1972); Townsend v. Burke, 334 U.S.
736, 741 (1948); United States v. Tankson, 836 F.3d 873, 881
(7th Cir. 2016); United States v. Guajardo-Martinez, 635 F.3d
1056, 1059 (7th Cir. 2011); U.S. ex rel. Welch v. Lane, 738 F.2d
863, 864 (7th Cir. 1984).
    We find no due process violation here. Mejia reads too
much into the district judge’s comment that she did not “re-
ally know what happened.” In context, she was saying that
the available evidence simply did not provide a reliable basis
for a judicial finding of fact that Mejia had started the fight
with Winters or had fired the shots. We do not disagree.
   The judge also made clear, however, that other factual
points were established and that they aggravated the serious-
ness of Mejia’s actions. Regardless of how the fight started be-
tween Mejia and Winters, the judge found that Mejia was the
one who pulled the knife, which made the fight much more
dangerous. She also found that either Mejia or McClain had
had the gun and fired the shots, and that if Mejia was not re-
sponsible for the gun, he had called for help from fellow gang
6                                                   No. 16-3649

member McClain, further escalating the violent confronta-
tion.
    The district court found that Mejia had committed aggra-
vated assault. In this court Mejia’s lawyer suggests that he
pulled his knife in self-defense, particularly since Winters was
much bigger than he was. But at sentencing Mejia never sug-
gested that affirmative defense, much less supported it with
evidence. On this record there is no support for a claim of self-
defense. We assume for purposes of argument that if Winters
had kept punching Mejia, then maybe—unlikely, but
maybe—Mejia might have been in such danger that he would
have been justified in going for his knife. But before he pulled
that knife, he and Winters had separated. Mejia had gone back
inside the bar to call McClain. He could have called the police,
or waited until Winters had gone, or even escaped through
the front door to avoid Winters. Instead, he left the relative
safety of the bar and went back outside to confront Winters,
thus escalating the situation further. See United States v. Rice,
673 F.3d 537, 541 (7th Cir. 2012) (explaining that valid claim
of self-defense under Illinois law requires defendant to estab-
lish that use of force was necessary to avert great bodily
harm). The district court did not err in finding that Mejia com-
mitted an aggravated assault against Winters.
    That assault was also just one part of the court’s explana-
tion for the above-guideline sentence. We will uphold an
above-guideline sentence as long as the district court ade-
quately explained the chosen sentence consistently with the
factors in 18 U.S.C. § 3553(a). See United States v. Ferguson,
831 F.3d 850, 854–57 (7th Cir. 2016); United States v. Iriri,
825 F.3d 351, 353–54 (7th Cir. 2016); United States v. Gill,
824 F.3d 653, 665 (7th Cir. 2016); United States v. Molton,
No. 16-3649                                                  7

743 F.3d 479, 484 (7th Cir. 2014). “[A] major departure should
be supported by a more significant justification than a minor
one.” Gall v. United States, 552 U.S. 38, 50 (2007).
    Here, the district court concluded that the Guidelines did
not adequately address Mejia’s “incredibly troubling” con-
duct. That conclusion is fully justified on this record. As the
judge explained, Mejia did not simply possess a gun, which is
all that his conviction under § 922(g)(1) required. He sum-
moned a gang member with a gun and then reengaged with
Winters, ending with bullets striking Tarkington’s truck and
the wall of the bar. Mejia’s “only intention,” the court recog-
nized, “was to harm” Winters, and this incident continued a
long history of uncontrolled anger and impulsive behavior,
often involving use of a knife.
    In the end the district court concluded that past sentences
had not deterred Mejia and that he would not be deterred by
a sentence within the guideline range. The court recognized
the need for a sentence “sufficient but not greater than neces-
sary” to persuade Mejia not to commit future crimes. The
court’s thorough explanation justified the above-guideline
sentence. The judgment of the district court is
                                                  AFFIRMED.